Citation Nr: 1701691	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-18 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was remanded in April 2015 and February 2016 for further development.

The Board also remanded the issues of entitlement to service connection for a sinus disability; a breathing disability, to include bronchitis and asthma; and a left hip disability.  By way of an April 2016 rating decision, the RO granted service connection for bronchitis (claimed as a breathing problem); left hip arthritis with painful and limited flexion; left hip arthritis with painful and limited rotation; allergic rhinitis; pansinusitis; and left hip arthritis with painful extension.  The granting of service connection constitutes a complete grant of the claims.  Consequently, they are not before the Board.   

In a July 2016 rating decision, the RO denied service connection for right hip arthritis.  The Veteran has submitted an August 2016 notice of disagreement with that determination.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, the issue of entitlement to an earlier effective date for dependency was raised by the Veteran in August 2016.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2015 and April 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for a bronchitis (claimed as a breathing problem), evaluated as 30 percent disabling; post operative right Achilles tendon rupture, evaluated as 20 percent disabling; left hip arthritis with painful and limited flexion, evaluated as 10 percent disabling; left hip arthritis with painful and limited rotation, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; parasinusitis, evaluated as 10 percent disabling; allergic rhinitis, evaluated as 10 percent disabling; and left hip arthritis with painful and limited extension, evaluated as 0 percent disabling.  His combined rating is therefore 70 percent from February 2011 and 60 percent prior to that time.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

Regarding the Veteran's post operative right Achilles tendon rupture, the Veteran testified that he has to wear certain types of shoes because his feet swell, and that sometimes he has to wear flip-flops.  He also reported stiffness and irritation.  He stated that when the ankle swells (two to three times per moth), he cannot move it (VBMS, 12/1/14, pgs. 33-35).  At his June 2015 VA examination, he reported pain, and flare-ups that limit prolonged standing/walking.  The Veteran had limitation of motion compensated by his 20 percent rating.  The Veteran was noted to experience mild flare-ups occurring 2-3 times per year, with each flare-up lasting 1-2 days.  The June 2015 VA examiner opined that the Veteran did not experience additional limitation of motion during flare-ups.  The examiner specifically noted that there was no ankylosis or joint instability.  

Regarding his sinusitis and allergic rhinitis, the Veteran underwent an April 2016 VA examination in which he stated that he cannot work in confined, dusty areas.  He stated that these conditions exacerbate his sinus symptoms, adversely affecting his productivity.  He also stated that his respiratory disability causes him to become extremely fatigued and short of breath during exacerbations.  He stated that, at times, he has to wear a respirator when performing home repairs, which interferes with his breathing.  He stated that the disability adversely affects his productivity.  He stated that his left hip disability interferes with bending, climbing ladders, or standing for extended periods of time.  He stated that when his hip is really bad in the morning, he is unable to go to work.  

The VA examiner noted that the Veteran was self-employed as a handyman/home improvement.  The Veteran also recently completed an Associate's Degree in Electro-Electronics.  The VA examiner opined that it was less likely than not that the Veteran's service connected disabilities would preclude him from securing or following a substantially occupation consistent with his education and occupational experience.

The Board notes that there is no doubt that the Veteran's service connected disabilities adversely affect his productivity.  However, the Veteran is nonetheless currently employed as a handyman.  Moreover, he has not provided any evidence that his service connected disabilities would preclude him from sedentary employment.  Finally, the lone medical opinion in this case weighs against the Veteran's claim.  

In sum, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


